          Case 1:20-cv-00849-CKK Document 6 Filed 03/30/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



EDWARD BANKS, et al.,

                    Plaintiffs-Petitioners

               v.

QUINCY BOOTH, in their official capacity        No. 1:20-cv-849
as Director of the District of Columbia
Department of Corrections, et al.,


                    Defendants-Respondents.


                      MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65 and Local Rule 65.1, Plaintiffs hereby move

for the issuance of a preliminary injunction prohibiting Defendants (along with their respective

successors in office, officers, agents, servants, employees, attorneys and anyone acting in concert

with them) from continuing to violate the Fifth and Eighth Amendment rights of Plaintiffs and all

members of the class they seek to represent by failing to take necessary measures to protect them

against infection with the COVID-19 virus and the likely resulting serious illness or death.

Specifically, Plaintiffs request that the Court enter a preliminary injunction requiring Defendants

to take all actions within their power to reduce the inmate population of the D.C. Jail and CTF

including, but not limited to, releasing as many people as possible through the COVID-19

Response Emergency Amendment Act of 2020 and immediately appoint an expert to make

recommendations to the Court regarding how many and which class members to order released so

as to ensure that the number of prisoners remaining at the CDF and CTF can be housed consistently

with CDC guidance on best practices to prevent the spread of COVID-19, including the
          Case 1:20-cv-00849-CKK Document 6 Filed 03/30/20 Page 2 of 3




requirement that prisoners be able to maintain six feet of space between them and further order

that such recommendations take into account CDC guidance concerning health factors that put

individuals at elevated risk of death from COVID-19. Plaintiffs also request that the Court

immediately require Defendants adopt policies and procedures detailed in the Memorandum of

Law, and appoint an independent monitor with medical expertise and who would have unfettered

access to medical units, confidential communication with inmates, and access to surveillance video

of public areas of the facilities, to ensure compliance with these conditions.

       This motion is based on the memorandum of points and authorities, declarations, and other

evidence submitted herewith, and such oral arguments and evidence as may be presented at a

hearing on the motion. The grounds for this motion are that Defendants’ actions and inactions are

violating, and unless enjoined, will continue to violate, Plaintiffs’ rights under the Fifth and Eighth

Amendments to the Constitution of the United States; that Plaintiffs will suffer irreparable injury

if the Defendants are not enjoined; that Defendants will not be injured if a preliminary injunction

issues; and that the public interest favors the issuance of a preliminary injunction.



DATED: March 30, 2020                  Respectfully submitted,
       Washington, D.C.



                                       /s/ Steven Marcus
                                       Steven Marcus (D.C. Bar # 1630882)
                                       Jonathan Anderson (D.C. Bar # 475306)
                                       Jenna Cobb (D.C. Bar # 979506)
                                       Public Defender Service for the District of Columbia
                                       633 Indiana Avenue N.W.
                                       Washington, D.C. 20004
                                       Tel. 202-824-2524
                                       Fax 202-824-2525
                                       smarcus@pdsdc.org




                                                  2
Case 1:20-cv-00849-CKK Document 6 Filed 03/30/20 Page 3 of 3




                     /s/ Scott Michelman
                     Scott Michelman (D.C. Bar # 1006945)
                     Arthur B. Spitzer (D.C. Bar # 235960)
                     Michael Perloff (D.C. Bar # 1601047)
                     American Civil Liberties Union Foundation
                             of the District of Columbia
                     915 15th Street NW, Second Floor
                     Washington, D.C. 20005
                     Tel. 202-457-0800
                     smichelman@acludc.org




                              3
